ORDER Per Curiam: Appellant William A, Christman (“Christman”) appeals the circuit court’s denial of his Rule 24.035 amended motion for post-conviction relief following an evi-dentiary hearing, In his sole point on appeal, Christman argues the circuit court erred in denying his motion because plea counsel provided ineffective assistance by failing to act as a reasonably competent attorney by neglecting to timely inform the prosecutor that Christman had accepted a four-year plea agreement with the State. Christman argues that he was prejudiced by counsel’s alleged ineffective assistance in that there is a reasonable probability that had counsel provided effective assistance he would have received a lesser sentence. We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).